    Case 1:18-cv-00621-MAC Document 5-4 Filed 02/08/19 Page 1 of 3 PageID #: 125




FREE MEMBERSHIP Includes » ABL Advisor eNews + iData Blasts | JOIN NOW                                                        LOGIN      ABOUT   |   FAQ   |   CONTACT




   SERVING ASSET-BASED LENDING DECISION MAKERS

 ARTICLES    NEWS     BLOGS    PRESS RELEASES                                                               search the site


 HOME       SECTOR/ECONOMIC DATA      DEAL TABLES       DIRECTORY       EVENTS CALENDAR       ADVERTISE   SUBSCRIBE

Home / News / Monroe Capital Arranges $72MM Facility in ECA Recap


     Recommend 0            Tweet      Share              Email        Print



  Monroe Capital Arranges $72MM Facility in ECA Recap
   September 09, 2015, 07:53 AM                Related: Middle Market, Monroe Capital LLC, Unitranche
   Filed Under: Education


Monroe Capital LLC announced it acted as sole lead arranger and administrative agent on the
funding of a $72 million senior credit facility and preferred stock investment to support the
recapitalization of Education Corporation of America (“ECA”) and ECA’s concurrent non-cash
acquisition of 38 career college campuses from Kaplan Inc., in a transaction led by ECA’s longtime
private equity sponsor, Willis Stein & Partners.


Based in Birmingham, Alabama, ECA is an operator of private, accredited career colleges across the                    SECTOR/ECONOMIC DATA
U.S. With the completion of the Kaplan transaction, ECA’s family of brands now includes Virginia
                                                                                                                    U.S. Census Bureau – U.S. Department
College, Golf Academy of America, Ecotech Institute, Kaplan College, Kaplan Career Institute,
                                                                                                                    of Commerce
TESST College of Technology, Texas School of Business and the fully online New England College of
                                                                                                                    Full Report on Manufacturers' Shipments,
Business which is accredited by the New England Association of Schools and Colleges (NEASC). The
                                                                                                                    Inventories and Orders - October 2018
campuses acquired from Kaplan will be rebranded with a new name in the coming months. The
                                                                                                                    Institute for Supply Management
aggregate footprint of the new combined organization includes more than 70 career-oriented
campuses and online programs across 20 states from coast to coast, serving approximately 30,000                     November 2018 Manufacturing ISM Report
                                                                                                                    on Business
students with a range of career training programs.
                                                                                                                       VIEW ALL SECTOR/ECONOMIC DATA
According to Avy Stein, Managing Partner of Willis Stein & Partners, “The Monroe team absolutely
stepped up for us in a big way on this financing. They worked with us to create a win-win structure
                                                                                                                      FEATURED ARTICLES
in order to complete a complicated transaction in a very timely manner. We look forward to
working with them on our future deals.”
                                                                                                                    Tiger Capital Group – Diversifying to
                                                                                                                    Meet Evolving Market Demands
“This transaction represents a compelling opportunity in a space that requires deep sponsor
                                                                                                                    ABL Advisor sits with Dan Kane and Michael
knowledge and investor expertise,” said Ted Koenig, President & CEO of Monroe. “We are pleased                      McGrail of Tiger Capital...
to partner with the team at Willis Stein & Partners and the ECA management team.”
                                                                                                                      by ABL Advisor Staff Writer

Monroe Capital LLC is a leading provider of senior and junior debt and equity co-investments to                     Tastes Great vs. Less Filling: ABL vs.
                                                                                                                    ABL Light
middle-market companies in the U.S. and Canada. Investment types include unitranche financings,
cash flow and enterprise value based loans, acquisition facilities, mezzanine debt, second lien or                  Charlie Perer, of Super G Capital, explains
                                                                                                                    why and how more large...
last-out loans and equity co-investments. Monroe has been recognized by Global M&A Network as
the 2013 and 2014 Small Mid-Market Lender of the Year, Private Debt Investor as the 2013                              by Charlie Perer
Unitranche Lender of the Year and 2014 Senior Lender of the Year, and the U.S. Small Business
                                                                                                                         MOST POPULAR | ALL ARTICLES
Administration as the 2015 Small Business Investment Company (SBIC) of the Year.


                                                                                                                      SPONSORED CONTENT

Today's Other News                                                                                                  Social Fabrication: The Hidden Virus
                                                                                                                    That Can Infect Your Brand

                                                                                                                    Sue Bury, President & CEO of 1STWEST
 Lampert Makes 11th-Hour Bid to Save Sears as Liquidation Teams Assemble
                                                                                                                    Background Due Diligence discusses the
 Goldman Sachs Closes $200MM Refi for Phoenix Tower International                                                   importance of "character" in executive
 Analysts Warn of Rising Pressure Points in Global Debt                                                             candidates and how a candidate’s character
                                                                                                                    can impact your search for the best leaders.
   Case 1:18-cv-00621-MAC Document 5-4 Filed 02/08/19 Page 2 of 3 PageID #: 126


                                                                                                                            sponsored by:




Most Popular

1 Republic Metals Engages SSG Capital to Identify Bidders for Bankrupt Refining Firm
                                                                                                                            LEARN MORE
December 27, 2018, 08:00 AM
Filed Under: Metals and Mining



2 Wells Fargo, Bank Of America Top U.S. Mobile Bank App Ranking
December 19, 2018, 08:05 AM
Filed Under:



3 Sears to Incur $443MM in Second-Half Charges Due to Store Closures
December 26, 2018, 08:16 AM
Filed Under: Retail



4 Credit Quality to Erode as Underwriting Continues to Weaken in Structured Finance
December 27, 2018, 09:00 AM
Filed Under: Economic Commentary



5 Capital One Names Junda MD in Technology, Media, and Telecommunications Group
December 21, 2018, 08:26 AM
Filed Under: Personnel Announcements



                                                                View All Most Popular News Stories ››




Week's News

  Lampert Makes 11th-Hour Bid to Save Sears as Liquidation Teams Assemble
  Goldman Sachs Closes $200MM Refi for Phoenix Tower International
  Analysts Warn of Rising Pressure Points in Global Debt
  Credit Managers’ Index Ends 2018 on Sour Note
  TCF National Bank Closes $10MM Revolver for Global Self Storage
  Retraction of Published News Story on ABL Advisor
  Clock Winds Down on Sears as Lampert Proposal Reaches Deadline
  Feasibility Study Finds Public Cannabis Bank Too Risky for California
  Citizens Bank Agents up to $265.2MM in Expanded Credit Facilities for ANI Pharmaceuticals
  WFCF, Citizens Business Capital Close up to $275MM Revolver with Wabash National



Comments From Our Members
You must be an ABL Advisor member to post comments. Login or Join Now.




    Commercial Finance        Turnaround Management      International Factoring     Equipment Finance Advisor
       Association                  Association                Association




    SITE MAP                       ABL ADVISOR                    ADVISOR MEMBERS                    INDUSTRY DIRECTORY     ADVERTISE
      Home                           About The Advisor              Manage Profile                     Industry Directory     Advertising Platforms
Case 1:18-cv-00621-MAC Document 5-4 Filed 02/08/19 Page 3 of 3 PageID #: 127


 News                    FAQ                                     Advisor Professional Network             Get Your Company Listed                   Web Site Advertising
 Articles                Contact                                 Subscribe FREE                           Submit Company News                       eBlast News Broadcast
 Blogs                   Author Directory                                                                                                           iData Blast Advertising
 Industry Directory      Extended Site Map                                                                                                          Advertising Specifications
 Industry Data           Privacy Policy
 Events Calendar         Terms of Service
 Deal Tables             Glossary of Terms




                      Copyright © 2012-2019 Equipment Finance Advisor, Inc. All rights reserved. The material on this site may not be reproduced,
                      distributed, transmitted, cached or otherwise used without written consent from ABL Advisor, Incorporated.
                      ABL Advisor: 975 Mill Road, Suite G, Bryn Mawr, PA 19010 | tel 484.380.3215 | fax 484.636.2508
